DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21-22, 24-26, 29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bissell, US 5,498,102 in view of Fischbach, US 6,246,323 B1 and Chen, US 2018/0154213 A1.
Regarding claim 16, Bissell teaches a spike strip comprising:
a housing (shown in Figure 1); and
a plurality of spikes (14) disposed in the housing and configured to puncture a tire of a vehicle driving over the housing (Abstract).
While Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract).  In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately.  The resulting combination includes the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.
While the resulting combination fails to disclose that the spike trackers have tracker housings, Chen teaches a tracker assembly and discloses providing a tracker housing to protect the inner components of a tracker such as the circuit board and plurality of sensors from unintentional damage or routine stress and wear ([0072]).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide tracker housings for the spike trackers in view of Chen’s disclosure to protect the inner components of a tracker such as the circuit board and sensors from routine stress and wear.  The resulting combination makes obvious that the tracker housings would protect the spike trackers when repeatedly pressed between the punctured tire and a road on which the vehicle having the punctured tire travels since “repeatedly pressed” is routine stress and wear, which Chen suggests protecting from.
Regarding claim 17, the resulting combination includes the spikes being disposed on the spike trackers.
Regarding claim 19, in view of Bissell explicitly disclosing that the spikes are closely placed together in a single line such that both front tires of a fleeing vehicle crossing the spike strip are impaled by numerous spikes and the spikes are separated from the housing and remain in the fleeing vehicle’s tires (column 4 lines 28-33) and the resulting combination including the spikes being attached to the spike trackers, the resulting combination includes the spike trackers being separably coupled to the housing and spaced apart from each other along a length of housing by a distance that is less than a width of the tire of the vehicle.
Regarding claim 21, since Fischbach discloses that the tracker emits a tracking signal which represents the location of the fleeing vehicle (Abstract), the resulting combination includes the spike trackers including active trackers.
Regarding claim 22, the Examiner takes Official Notice that passive trackers are old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the spike trackers of the resulting combination to be passive trackers based on the user’s preference.  The inclusion of both claims 21 and 22 prove a lack in criticality of the type of tracker.
Regarding claim 24, the resulting combination includes the spike trackers communicating the location information to a remote computer.  While the resulting combination fails to disclose the use of a flying drone, the Examiner took Official Notice in the previous office action that using a flying drone as part of tracking is old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the spike trackers communicate the location information to a flying drone based on design choice.
Regarding claim 25, the resulting combination includes a light disposed on the housing (Bissell’s 22).
Regarding claim 26, the resulting combination includes the light being disposed on a side of the housing (top side) that is configured to face oncoming traffic (Bissell’s Figure 1).
Regarding claim 29, the resulting combination includes the limitations since Bissell explicitly discloses that the spikes are configured to transition between an undeployed configuration and a deployed configuration, and the light is configured to change states or colors based on the spikes transitioning between the undeployed configuration and the deployed configuration (red light turns on when spikes are raised, light turns off when spikes are lowered; Bissell’s column 4 lines 20-24).
Regarding claim 34, while Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract).  In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately.  The resulting combination includes the spikes being disposed on the spike trackers and the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.
Regarding claim 35, while Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract).  In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately.  Bissell further discloses that spikes are closely spaced together in a single line so that both front tires crossing over the spike strip will be impaled by numerous spikes and that the spikes dislodge from the housing and remain in the fleeing vehicle’s tires (column 4 lines 28-33).  In view of the resulting combination, since the spikes are attached to the spike trackers, the spike trackers are separably coupled to the housing and spaced apart from each other along a length of housing by a distance that is less than a width of the tire of the vehicle.  The resulting combination includes the spikes being disposed on the spike trackers and the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bissell in view of Fischbach and Chen as applied to claim 16 above, further in view of KR 100955309 B1 (hereinafter will be referred to as KR ‘309).
Regarding claim 20, while the resulting combination fails to disclose a spike platform disposed in the housing, the spike platform configured to elevate and lower relative to the housing, KR ‘309 teaches a spike strip and discloses that the spikes are disposed on a spike platform (26+unnumbered rectangular bar+26) disposed in a housing, the spike platform configured to elevate and lower relative to the housing (Figures 3-4).  It would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to be disposed on a spike platform to elevate and lower relative to the housing in view of KR ‘309’s disclosure as an alternate way to raise and lower the spikes.  The resulting combination includes the spike trackers (which are attached to the spikes) being separably disposed on the platform since Bissell teaches that the spikes dislodge to remain in the fleeing vehicle’s tires (Bissell’s column 4 lines 31-33).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bissell, US 5,498,102 in view of Fischbach, US 6,246,323 B1 and KR 100955309 B1 (hereinafter will be referred to as KR ‘309).
Regarding claim 37, Bissell teaches a spike strip comprising:
a housing (shown in Figure 1); and
a plurality of spikes (14) disposed in the housing and configured to puncture a tire of a vehicle driving over the housing (Abstract).
While Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract). In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately. The resulting combination includes the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.
While the resulting combination fails to disclose a spike platform disposed in the housing, the spike platform configured to elevate and lower relative to the housing, KR ‘309 teaches a spike strip and discloses that the spikes are disposed on a spike platform (26+unnumbered rectangular bar+26) disposed in a housing, the spike platform configured to elevate and lower relative to the housing (Figures 3-4).  It would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to be disposed on a spike platform to elevate and lower relative to the housing in view of KR ‘309’s disclosure as an alternate way to raise and lower the spikes.  The resulting combination includes the spike trackers (which are attached to the spikes) being separably disposed on the platform since Bissell teaches that the spikes dislodge to remain in the fleeing vehicle’s tires (Bissell’s column 4 lines 31-33).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over KR 100955309 B1 (hereinafter will be referred to as KR ‘309) in view of Ballou, US 3,613,076.
Regarding claim 38, KR ‘309 teaches a spike strip comprising:
a housing (clearly shown in Figure 2);
a plurality of spikes (clearly shown in Figures 2 and 3) disposed in the housing and configured to puncture a tire of a vehicle driving over the spike;
a light disposed on the housing (15a; Figure 2);
the spikes are configured to transition between an undeployed configuration and a deployed configuration (the spikes pivot to be deployed or undeployed).
While the resulting combination includes lights (Abtract), but fails to disclose the lights being configured to change states or colors based on expiration of a predetermined non-zero time period after the spikes transition between the undeployed configuration and the deployed configuration, Ballou teaches a timer which includes a time delay relay for actuation of a signal switch (Abstract).  It would have been obvious to one of ordinary skill in the art to modify the lights of the resulting combination change states or colors in view of Ballou’s disclosure based on expiration of a predetermined non-zero time period after the spikes transition between the undeployed configuration and the deployed configuration based on obvious design choice to not provide an immediate warning to the fleeing vehicle, since the intended use of the device is to have the fleeing vehicle drive over the spike strip so that the fleeing vehicle can be stopped, but to be able to warn subsequent drivers that may be driving behind the fleeing vehicle.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford et al., US 7,201,531 B1 in view of Reisman, US 5,322,385 and Ballou, US 3,613,076.
Regarding claim 38, Shackelford teaches a spike strip comprising:
a housing (12);
a plurality of spikes (16) disposed in the housing and configured to puncture a tire of a vehicle driving over the spike;
the spikes being configured to transition between an undeployed configuration and a deployed configuration (column 5 lines 21-22 and column 6 lines 4-6).
While Shackleford fails to disclose a light disposed on the housing, Reisman teaches a spike strip and discloses provided flashing or warning lights to warn approaching drivers to encourage them to avoid driving over the barrier (column 5 lines 9-16).  it would have been obvious to one of ordinary skill in the art to modify Shackelford’s housing to include a light disposed on the housing to be able to warn approaching drivers to encourage them to avoid driving over the barrier in view of Reisman’s disclosure.
While the resulting combination fails to disclose the light being configured to change states or colors based on expiration of a predetermined non-zero time period after the spikes transition between the undeployed configuration and the deployed configuration, Ballou teaches a timer which includes a time delay relay for actuation of a signal switch (Abstract).  It would have been obvious to one of ordinary skill in the art to modify the light of the resulting combination change states or colors in view of Ballou’s disclosure based on expiration of a predetermined non-zero time period after the spikes transition between the undeployed configuration and the deployed configuration based on obvious design choice to not provide an immediate warning to the fleeing vehicle, since the intended use of the device is to have the fleeing vehicle drive over the spike strip so that the fleeing vehicle can be stopped, but to be able to warn subsequent drivers that may be driving behind the fleeing vehicle.





Allowable Subject Matter
Claims 30-31 and 33-36 are allowed.
Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive. 
Applicant argues (on the page numbered “7” of the response) against the rejection to claim 16, arguing that Chen’s tracker is in the handle of a resistance exercise band, and therefore routine stress and wear has little to no impact force involved.   This argument is not persuasive because it has been held that known work in one field of endeavor may prompt variations of it for use in a different field based on design incentives if the variations are predictable to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385.  Since the spike strip itself is designed to withstand the force and weight of many vehicles driving over it, one of ordinary skill in the art would recognize what routine stress and wear would be in that field, and that the tracker’s housing would need to be designed to withstand being repeatedly pressed between a vehicle’s tire and the road.
Applicant further argues that if the tracker of Chen was coupled to a spike that imbeds in a vehicle tire that drove over the spike, the housings would extend from the tire by at least 3.9 inches and would be crushed.  However, prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  If the housing would be crushed, the tracker would also be crushed and not function; this could be determined simply by routine experimentation.  Applicant is also arguing bodily incorporation; one of ordinary skill in the art would not simply remove the tracker housing from the resistance exercise band and install it in the spike strip.  The rejection only relies on Chen for the teaching of providing a tracker housing to be able to protect the tracker of the resulting combination.
Applicant argues against the rejection to claim 38 (on the bottom half of the page numbered “8”) that Ballou teaches that the time delay relay serves to only time the sequential energization of the lights subsequent to the initial energization of the lights by actuation of the switch.  However, the rejection did not, and does not, rely on Ballou for the specific method or for the number of lights in sequence.  KR ‘309 already includes the teaching of providing lights on a spike strip.  Ballou was only used for the teaching that using a time delay signal for lights is known. 
It is noted that Applicant called Examiner to ask whether Examiner had any suggestions to get the claims in condition for allowance.  After reviewing the claims and the prior art references, Examiner does not have any suggestions at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671